DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered. 

Claim Status
Claims 1-58, 60-62, 66, 68-81 and 88 are canceled.
Claims 67 is withdrawn.
Claims 59, 63-65, 82-87, and 89-97 are under examination.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 95-96 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments. 

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 59, 63, and 89-97 remain rejected under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014, previously cited), in view of Godfrin (US2015/0086521, published 03/26/2015, previously cited).
Applicant’s Arguments: Claims 59-63 and 88-97 remain rejected under 35 U.S.C. § 103 for allegedly being obvious over Silence ef al., U.S. Patent Publication No. 2014/0141016 (“Silence”), in view of Godfrin ef al., U.S. Patent Publication No. 2015/0086521 (“Godfrin”). The Examiner alleged that Silence teaches the use of cusatuzumab for the treatment of acute myeloid leukemia (AML); however, Silence does not teach treating the claimed patient population. The Examiner further alleged that Godfrin teaches treating a subject who is not eligible for standard intensive chemotherapy. Applicants traverse.
Applicants submit that the Examiner has not provided a prima facie case of obviousness. Solely to advance prosecution, Applicants have amended claim 59, from which the remaining claims depend, to specify that the antibody is administered at a dose of 10 mg/kg or 20 mg/kg at a frequency of 10-20 days. Neither Silence nor Godfrin teach or suggest the treatment of the claimed patient population with the specific dosage regimen of the instant claims.
The instant claims are based on Applicants’ discovery that the anti-CD70 antibody specified in the claims (a.k.a., cusatuzumab) is surprisingly and unexpectedly effective in treating AML in subjects who are not eligible for standard intensive chemotherapy. The results from the clinical trial disclosed in the application show that doses of 10 mg/kg and 20 mg/kg reduce levels of circulating leukemic stem cells (LSCs) and reduce the proliferative potential of the LSCs more effectively that doses of 1 mg/kg and 3 mg/kg, without increasing toxicity in the patients who are not fit for intensive chemotherapy (see Figures 9B and 9E and para. [0255] of US20190106498A1, the publication of the instant application). This reduction in LSCs and the proliferative potential of LSCs is an important aspect of AML treatment because LSCs that are resistant to therapy are generally the cause of relapse in AML patients (see para. [0067] of US20190106498A1).
Moreover, as discussed in detail in the Response submitted on April 14, 2022, several patients reached a complete remission with cusatuzumab monotherapy, including one patient who was treated with 10 mg/kg and showed a morphological leukemia-free state (see Table 4 of US20190106498A1).
One of ordinary skill in the art would not have reasonably expected these results based on the teachings of Silence and Godfrin.
Applicants acknowledge that Silence suggests using cusatuzumab for treating a laundry list of cancers, including AML (see para. [0310] of Silence). However, Silence does not teach or suggest the specific dose and dosing interval of the instant claims. Further, Silence does not provide one of skill in the art with a reasonable expectation of success that such a dosing regimen would be safe and effective in treating AML in human subjects that are not fit for intensive chemotherapy, as specified by the instant claims. Silence only provides a range of doses, “from about 0.1 mg/kg to about 20 mg/kg per single dose” (see para. [0322] of Silence), but Silence does not teach, suggest, or motivate one of skill in the art to select a specific dose from within this range, let alone that any particular dose within the range would be more effective than another. In contrast, as discussed above, the instant application demonstrates that the doses of 10 mg/kg and 20 mg/kg are more effective than doses of 1 mg/kg and 3 mg/kg, while being equally as safe.
Furthermore, Silence does not present any data to show the efficacy of cusatuzumab in treating AML, at any specific dose. The only data disclosed by Silence showing efficacy in treating cancer is in a mouse model of lymphoma where an anti-CD70 antibody was administered to the mice every 3-4 days (the model used Raji cells, which are a Burkitt lymphoma cell line, see Example 11 of Silence). One of skill in the art would readily understand that a safe and effective dose for treating AML in human subjects could not be extrapolated from a mouse model of lymphoma. Lymphoma and AML are different cancers that are generally treated differently in human subjects. For example, the American Cancer society lists the standard treatment regimens for both AML and Burkitt lymphoma, and none of the regimens are common between the two cancers. As such, Applicants submit that one of skill in the art could not arrive at the claimed doses of cusatuzumab for treating AML and would have no reasonable expectation of success in practicing the claimed method based on the teaching of Silence.
Godfrin merely provides the specific patient population of the instant claims. Applicants submit that Godfrin does not provide one of skill in the art with a reasonable expectation of success that the administering an anti-CD70 antibody at the claimed dosage regimen would be safe and effective in the patient population taught in Godfrin.
In view of the foregoing, one of skill in the art could not have arrived at the claimed method of treating AML using the particular dose and dosing frequency of cusatuzumab absent the disclosure of the instant application. Thus, the instant claims are non-obvious over Silence and Godfrin, either alone or in combination. As such, Applicants respectfully request reconsideration and withdrawal of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Applicant argues the examiner has not provided a prima facie case of obviousness. This is mere opinion and unsupported allegation as such a case is presented on the record and no valid reasons to the contrary are provided by Applicant.
The doses and regimen of claim 59 as amended was already presented in the obviousness rejection.  Thus, Applicant’s amendments fail to obviate the rejection.  Human subjects were taught by Silence.  See the action dated 03/15/2021 on page 31 where Silence directs humans be treated by their methods and human CD70 as the target of the antibody.  Therefore, humans are obviously treatable with the obvious methods here.  This argument applies to both 103 rejections in this action.  The interval of doses is a result effective variable and will be optimized by routine experimentation as already discussed.  Taken all together, this rejection must stand.
Applicant argues that their doses claimed perform better in treating patients than lower doses.  This is not shocking as higher doses would be expected to be more effective than lower doses of an anti-cancer antibody.  Figures 9B and E provide no measure of toxicity and so this result is mere allegation by Applicant, unsupported by data and so the argument is not persuasive.  Applicant must present measures of toxicity at doses over a range and identify statistically significant differences.  Since none are shown the arguments and not persuasive.  Also, it is noted that not all data of 9B and 9E above are statistically significant, or were even analyzed by statistics.  Therefore, there data are not persuasive for this reason also. See MPEP 716.02b. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Paragraph 0255 does not correct these deficiencies. Table 5 presents no statistical analyses.  Furthermore, it clarifies there that there was no increase in toxicity by adding the antibody but the azacytidine profile was the same at the doses used.  Thus, again, Applicant merely uncovers a latent property of the already known antibody cusatuzumab that it does not increase toxicity in combination with azacytidine.  For the reasons of record, finding a latent property does not obviate this rejection.  Indeed, Applicant really only saw the antibody does nothing in terms of toxicity and so there is no surprising result to report.  Thus, these arguments, which are not commensurate in scope with all claims anyway, not all being drawn to a combination therapy over the doses of the two drugs used and in the specific patient population of 0255, are not persuasive and the rejection must stand.
Applicant’s observed effects on LSCs are also a latent property that does not obviate this rejection for the reasons of record.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Complete remission is a latent property in some lucky patients of the antibody monotherapy.  However, it does not obviate this rejection for the reasons of record.  Furthermore, a point of one cannot be statistically analyzed and so the one patient data point for the dose of instant claim 59 cannot be used to obviate this rejection as its significance cannot be shown.  As stated before, a known therapy working against a disease for which it was taught to treat is not surprising.  This rejection must stand.
  Applicant alleges Silence does not provide a reasonable expectation of success in arriving at the claimed regimens in the target patient population.  Applicant provides no logical reason for this unsubstantiated opinion.  Silence teaches use of the antibody against the disease of instant claims and Godfrin teaches that the patients of instant claims can have this disease.  There is no question that a reasonable expectation of success is had for the reasons of record.  Also, an absolute guarantee of success is not required for obviousness.  Also, Silence provides a dose range encompassing and even reciting a dose of the instant claims and so it is not leap to arrive at the doses of instant claims by routine experimentation.  See pages 33-34 of the action dated 03/15/2021.  Applicant’s arguments again amount to nothing more than they performed an obvious method and since they have results of it, their method is not obvious.  This is not persuasive for the reasons of record.  No obvious method is done in the prior art, yet 103 rejections exist.  Therefore, merely doing an obvious method and reporting its results fails to obviate a 103.  Applicant argues doses are equally safe.  They fail to point to any doses that are not safe.  Therefore, they fail to present any interesting result that would not have been arrived at by routine experimentation such as dose optimization.  Applicant never provides any reason why the antibody would affect any of the systems tested for toxicity.  It is not even clear on the record that the antibody should be toxic in any way.  Thus, none of these data, which are merely latent properties of the antibody (safety) obviate this rejection.  It is again noted that no other patient groups were tested either.  Thus, the target patients of instant claims have not been shown to have an unexpected result.  Also, no claim is drawn to the exact antibody or doses or regimens of this data.  For this reason also the arguments are not persuasive.  Also, the prior art in this art is not read as teaching unsafe or ineffective methods.  Therefore, no one of ordinary skill in this art is going to assume the methods of Silence do not work or are not safe.  Rather, they will assume the opposite and optimize dose and dosing interval as are standard practices in this art and will arrive at the parameters of the instant claims by routine experimentation as discussed prior.  Again, a reasonable expectation of success is had by one of ordinary skill in this art reading the combined teachings.
No working examples need be provided in the art for the reasons of record. 
Applicant then attacks Godfrin alone which cannot obviate this 103 based on multiple references.
Taken all together, this rejection must stand.

Claims 59, 63-65, 82-87, and 89-97 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014, previously cited), Godfrin (US2015/0086521, published 03/26/2015, previously cited), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013, previously cited), Compton (US6500633, published 12/31/2002, previously cited), and Zeldis (US2010/0278779, published 11/04/2010, previously cited).
Applicant’s Arguments:  Claims 59-65 and 82-87 also remain rejected under 35 U.S.C. § 103 for obviousness over the teachings of Silence in light of the teachings of Godfrin, Riether et a/., Respiration, Vol. 85, No. 6, pg. 571, Abstract P192 (2013) (“Riether”), Compton ef a/., U.S. Patent No. 6,500,633 (“Compton”), and Zeldis, U.S. Patent Publication No. 2010/0278779 (“Zeldis”). However, solely to advance prosecution, claim 59 is amended herein to incorporate the limitations of claim 88, which was not included in the rejection. As the remaining claims depend from claim 59, Applicants respectfully request withdrawal of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Silence and Godfrin alone rejected claim 88 previously and so incorporating its limitations into claim 59 does not obviate the instant rejection in which the CDRs are already met for the reasons of record.  Thus, this rejection stands.  This rejection is made for all claims rejected by Silence and Godfrin alone, for the reasons of record in the first 103, since the addition of the additional references does not change the obviousness of said claims.  This should clarify on the record the reach of this obviousness rejection.

Double Patenting
Claims 59, 63-65, 82-87, and 89-97 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9765148 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 59-65 and 82-97 remain rejected on the ground of non-statutory double patenting over claims 1-13 of U.S. Patent No. 9,765,148 (“the “148 patent’) in view of the teachings of Silence, Godfrin, Riether, Compton, and Zeldis. Claims 60-62 and 88 have been canceled, rendering this rejection moot as it applies to these claims. Applicants submit that pending claims 59, 63-65, 82-87, and 89-97 are patentably distinct from claims 1-13 of the ‘148 patent for the reasons presented above in response to the rejections under 35 U.S.C. § 103. Applicants request that this rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but are not found persuasive.
The 103s stand for the reasons above and all said reasons are incorporated here. Therefore, this rejection stands for the same reasons.  

Claims 59, 63-65, 82-87, and 89-97 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8834882 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 59-65 and 82-97 remain rejected on the ground of non-statutory double patenting over claims 1-12 of U.S. Patent No. 8,834,882 (“the ‘882 patent”) in view of the teachings of Silence, Godfrin, Riether, Compton, and Zeldis. Claims 60-62 and 88 have been canceled, rendering this rejection moot as it applies to these claims. Applicants submit that pending claims 59, 63-65, 82-87, and 89-97 are patentably distinct from claims 1-12 of the ‘882 patent for the reasons presented above in response to the rejections under 35 U.S.C. § 103. Applicants request that this rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but are not found persuasive.
The 103s stand for the reasons above and all said reasons are incorporated here. Therefore, this rejection stands for the same reasons.  

Claims 59, 63-65, 82-87, and 89-97 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, and 88-95 of copending Application No. 16/249480 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 59-65 and 82-97 remain provisionally rejected on the ground of non-statutory double patenting over claims 1-5, 7, and 18 of U.S. Patent Application No. 16/249,480 (“the *480 application”) in view of the teachings of Silence, Godfrin, Riether, Compton, and Zeldis. Claims 60-62 and 88 have been canceled, rendering this rejection moot as it applies to these claims. Applicants submit that pending claims 59, 63-65, 82-87, and 89-97 are patentably distinct from claims 1-5, 7, and 18 of the ‘480 application for the reasons presented above in response to the rejections under 35 U.S.C. § 103. Applicants request that this provisional rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but are not found persuasive.
The 103s stand for the reasons above and all said reasons are incorporated here. Therefore, this rejection stands for the same reasons.  
It is noted that the copending claims recite a second antibody against TIM3 but the copending specification teaches its use in treating AML (Pg. 5 and 8) and so this use plus the combined teachings above clearly renders obvious a method of the instant claims in which the anti-TIM3 antibody is added.  Copending claims 88-95 recite the antibody of instant claims which is obvious for use in the obvious method.  Therefore, this rejection must stand.
This is a provisional nonstatutory double patenting rejection.

Claims 59, 63-65, 82-87, and 89-97 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-37, 68-70 and 83-87 of copending Application No. 16/719220 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 59-65 and 82-97 remain provisionally rejected on the ground of non-statutory double patenting over claims 1-5, 9, 12, 13, 15, 27, and 30 of U.S. Patent Application No. 16/719,220 (“the ‘220 application’) in view of the teachings of Silence, Godfrin, Riether, Compton, and Zeldis. Claims 60-62 and 88 have been canceled, rendering this rejection moot as it applies to these claims. Applicants submit that pending claims 59, 63-65, 82-87, and 89-97 are patentably distinct from claims 1-5, 9, 12, 13, 15, 27, and 30 of the ‘220 application for the reasons presented above in response to the rejections under 35 U.S.C. § 103. Applicants request that this provisional rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but are not found persuasive.
The 103s stand for the reasons above and all said reasons are incorporated here. Therefore, this rejection stands for the same reasons.  Also, it is noted that the copending claims above recite species of the instant claims merely adding venetoclax to the methods of treating AML.  Thus, the copending claims combined with the art above clearly render obvious the instant claims.  All the drugs of the copending claims are taught to treat the same disease as instant claims and so are obvious to combine for this purpose in the target population with the regimens claimed instantly for the reasons in the 103 rejections already of record and supra.  The target patient population is also taught in the copending claims at 84-85.  A complete response is taught in copending claim 69.  Thus, this rejection must stand as the combined art and copending claims clearly render all instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 59, 63-65, 82-87, and 89-97 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 33 of US 11072665 (Application No. 14/626038) in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 59-65 and 82-97 remain rejected on the ground of non-statutory double patenting over claims 9 and 33 of U.S. Patent No. 11,072,665 (“the ‘665 patent”) in view of the teachings of Silence, Godfrin, Riether, Compton, and Zeldis. Claims 60-62 and 88 have been canceled, rendering this rejection moot as it applies to these claims. Applicants submit that pending claims 59, 63-65, 82-87, and 89-97 are patentably distinct from claims 9 and 33 of the ‘665 patent for the reasons presented above in response to the rejections under 35 U.S.C. § 103. Applicants request that this rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but are not found persuasive.
The 103s stand for the reasons above and all said reasons are incorporated here. Therefore, this rejection stands for the same reasons.  
It is also noted that the patent and instant application do not have the same assignee and so a terminal disclaimer may not work to obviate this rejection.

Claim Rejections - 35 USC § 112
Claims 59, 63-65, 82-87, 89-93, and 95-96 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments:  Claims 59-65, 82-87, 89-93, and 95-97 are rejected under 35 U.S.C. § 112(b) for allegedly being indefinite. Applicants disagree. However, solely to advance prosecution, claim 59 is amended herein to incorporate the limitations of claim 88, which was not included in the rejection. As the remaining claims depend from claim 59, Applicants respectfully request withdrawal of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not persuasive.  Applicant recites in claim 59 still CDRs of given sequence identifiers.  Though these sequence identifiers are CDRs, they need not be the CDRs required by the claim.  Any CDR, by any CDR determination method can serve this purpose.  Thus, not only full but perhaps partial sequences of the sequence identifiers can be interpreted to meet the claims’ CDR limitation. However, as previously discussed, this gives the claims multiple interpretations.  Thus, for the reasons of record, this rejection must stand.
Applicant may consider amending the claims to recite sequences comprising the recited sequence identifiers in all cases.  This would put claim 59 in line with previous claim 88.  

Claims 84-87 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s Arguments: Claims 84-87, 95, and 96 are rejected under 35 U.S.C. § 112(a) for allegedly failing to meet the written description requirement. Specifically, the Examiner contends that there is no disclosure in the specification to support the administration schedules specified in claims 84-87 and the antibody fragment limitation in claims 95 and 96, and that these claims add new matter.
Applicants disagree.
The instant specification describes the following embodiments of the timing of administration of the anti-CD70 antibody and a nucleoside metabolic inhibitor, at paragraph [0156] of US20190106498A1 (the publication of the application):
“In certain embodiments, the first dose of nucleoside metabolic inhibitor is administered 7-21 days after the first dose of anti-CD70 antibody or antigen-binding fragment thereof. In certain embodiments the first dose of nucleoside metabolic inhibitor is administered 10-17 days after the first dose of anti-CD70 antibody or antigen-binding fragment thereof. In certain embodiments the first dose of nucleoside metabolic inhibitor is administered 14 days after the first dose of anti-CD70 antibody or antigen-binding fragment thereof.”
The specification also describes that the nucleoside metabolic inhibitor can be azacitidine (see para. [0201] of US20190106498A1).
Further, a treatment schedule of a combination of ARGX-110 (the anti-CD70 antibody specified in the instant claims) and azacitidine is described in Figure 4 and Example 3 of the instant specification. This treatment schedule includes a monotherapy dose of ARGX-110 administered 14 days before the first cycle of the ARGX-110/azacitidine combination regimen. The schedule then describes that a 28-day cycle of the combination regimen starts at cycle day 1 and includes a daily dose of azacitidine at days 1-7 and a dose of ARGX-110 at days 3 and 17.
As such, claims 84-87 find support in the specification as filed and the claims meet the written description requirement.
In view of the foregoing, Applicants respectfully request reconsideration and withdrawal of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The examiner sees no range as in instant claim 84 in the citations of the original disclosure by Applicant.  Therefore, the claims clearly contain new matter still.  It is noted that making a limitation obvious is not sufficient to provide original contemplation as obviousness is a lack of such teaching and merely an extension thereof.  Applicant requires the specification to combine the specific inhibitor azacytidine (from the list at 0201) with specific days from a generic disclosure as above and this is an obviousness argument, picking from lists.  Therefore, the claim limitations are only obvious and not taught.  Thus, this rejection must stand.  Also, even if this were not an obviousness argument, not all of 0-14 days are accounted for in the citations above and this rejection stands for this reason also.
The treatment schedule below does not provide the full range of claim 84 either and in most of the regimen requires azacytidine first before the antibody and this is not commensurate in scope with the claims.  
Taken all together, this rejection must stand.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642